Title: To James Madison from Lewis Condict, 18 March 1816
From: Condict, Lewis
To: Madison, James


                    
                        Sir,
                        House of Reps. March 18th. 1816.
                    
                    Having learned that the office of the Ac⟨comp⟩tant in the Navy Department is vacant permit me to ask your attention on behalf of my esteemed friend Bernard Smith of N. Jersey, as a person worthy the appointment. His employment formerly under your own eye, in the State Departmt., renders it unnecessary for me to say any thing, concerning his qualifications or his morals. In N. Jersey, he has always been, the worthy upright citizen, the uniform Republican, the zealous supporter of the character and measures of the government. He lost one belo⟨ved brother⟩ in the field where Covington fell, & another gathered laure⟨ls in the⟩ Mediterranean with the gallant Decatur, both of whom were brought into their Countrys service by the instrumentality of this their elder brother. If consistently with other considerations, you can confer this appointment upon him, as a Jerseyman I shall feel gratified, & I believe it may be truly said, that our little state, has neither claimed nor enjoyed, a very large share of public honors or emoluments. With the highest respect & esteem your mo: obt. servt.
                    
                        
                            Lewis Condict
                            
                        
                    
                